Case: 14-11183      Document: 00513173337         Page: 1    Date Filed: 08/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 14-11183                            August 28, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk


ARMETTA R. WALLACE-JOHNSON,

                                                 Plaintiff–Appellant,

versus

JOHNSON COUNTY MISSOURI SHERIFF DEPARTMENT;
CITY AND COUNTY OF MUSKOGEE,

                                                 Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-754




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Armetta Wallace-Johnson seeks leave to proceed in forma pauperis
(“IFP”) on appeal to challenge the denial of her request to proceed IFP in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11183    Document: 00513173337     Page: 2   Date Filed: 08/28/2015


                                 No. 14-11183

district court. She also moves for the appointment of appellate counsel.

      To proceed IFP on appeal, the movant must demonstrate financial eligi-
bility and the existence of a nonfrivolous appellate issue, Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982), but does not need to be absolutely destitute,
Adkins v. E.I. duPont de Nemours & Co., 335 U.S. 331, 339 (1948). Rather, the
proper inquiry is whether he can afford the costs of litigation without undue
hardship or deprivation of life’s necessities. Id. In addition, he must demon-
strate that the appeal “involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citations omitted).

      Although Wallace-Johnson established that she would be unable to incur
the costs of this appeal without undue hardship or deprivation of life’s neces-
sities, she failed to demonstrate a nonfrivolous issue on appeal. See Howard,
707 F.2d at 220. Accordingly, the request to proceed IFP on appeal is DENIED,
and the appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2. The motion
for appointment of appellate counsel is also DENIED.




                                       2